Citation Nr: 1216560	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  94-27 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 80 percent for nephropathy, formerly rated as nephritis with hypertension and coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Air Force from May 1956 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Seattle, Washington, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for nephritis with hypertension and CAD, and assigned a 60 percent evaluation effective from September 28, 2005, the date of receipt of the claim.

In March 2008, February 2010, and October 2010 decisions, the Board remanded the matter for further development.  

In a November 2011 decision, during processing of the most recent Board Remand, VA determined that the Veteran had been improperly diagnosed with nephritis, and changed the service-connected condition to nephropathy.  VA also assigned a separate compensable evaluation for CAD, as such was permitted given the change of diagnosis.  38 C.F.R. § 4.115.  Subsequently, in a January 2012 decision, VA assigned an increased 80 percent evaluation for nephropathy, effective from September 28, 2005.

The Veteran has indicated a desire to pursue his appeal with regard to the evaluation of his kidney disability.  He has not disputed the separate evaluation assigned for CAD, which was previously part of the issue on appeal.  Consequently, the sole issue on appeal is that titled above.

The Veteran testified at an August 2010 hearing held at the RO before a Veterans Law Judge.  In March 2012 correspondence, the Veteran was informed that the Veterans Law Judge who presided over his hearing was no longer employed by the Board.  As the law requires that the Veterans Law Judge who conducts a hearing must participate in any decision on the appeal, the Veteran was offered an opportunity for another hearing.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  In correspondence received in April 2012, the Veteran declined an additional hearing, and requested consideration of the case on the current record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's nephropathy is currently evaluated as 80 percent disabling under Diagnostic Code 7541, for renal dysfunction related to diabetes mellitus.  A higher, 100 percent schedular evaluation is assigned when regular dialysis is needed, or more than sedentary activity is precluded by: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a.

While a review of recent laboratory results, including those obtained at an October 2011 examination reflected in Virtual VA's electronic records, shows no BUN or creatinine levels even close to those required for an increased evaluation, the record does reflect that there is impaired cardiovascular function.  The Veteran is service connected for CAD, presently rated 60 percent disabling.  CAD appears to have predated the diagnosis of kidney problems, and it is unclear to what extent, if any, kidney problems have contributed to the current severity of CAD.

If a marked decrease in heart function is attributable to nephropathy, the Veteran may establish entitlement to a schedular total evaluation.  On remand, an examination is required, in conjunction with a review of the claims file, to obtain a medical opinion regarding the impact of kidney disease on cardiovascular functioning.  Examination and accompanying required testing will also provide updated laboratory findings necessary to the application of the rating criteria.

The record also reflects that VA has not considered the examination reports and test results from October 2011 contained in the Virtual VA electronic records system.  On remand, VA must consider these and issue an appropriate supplemental statement of the case.

Additionally, VA must consider whether the January 2012 rating decision assigning an 80 percent schedular evaluation contains a clear and unmistakable error in the application of the Rating Schedule.  The decision states that an 80 percent evaluation was assigned "based on: Persistent edema and albuminuria."  The decision fails to note that the rating criteria required that such edema and albuminuria be accompanied by "BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion."

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for any private (Tri-Care) provider who has treated the Veteran for kidney or heart complaints since November 2010, or has performed comprehensive blood tests.

Upon receipt of such, VA must take appropriate action to contact the identified providers and request all relevant records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Schedule the Veteran for a VA heart examination.  The AMC/RO must print the October 2011 VA examination reports and test results located in Virtual VA and associate those records in the claims folder.  Thereafter, the complete claims folder must be provided to the examiner for review in conjunction with the examination.  

The examiner should conduct all required testing, to include blood testing to determine current BUN and creatinine levels.  The examiner must opine regarding to what extent, if any, currently diagnosed kidney dysfunction has contributed to the current level of cardiovascular impairment, particularly with respect to CAD.  Specifically, has service connected nephropathy alone caused "markedly decreased function" the cardiovascular system or organs, or any other organ systems?

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010)

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental SOC with consideration of the October 2011 VA examinations and any subsequently development evidence and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


